        2:17-cr-20037-JES-JEH # 225        Page 1 of 4                                         E-FILED
                                                                 Friday, 08 February, 2019 10:46:24 AM
                                                                           Clerk, U.S. District Court, ILCD


                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
        Plaintiff,                         )
                                           )
vs.                                        )       Crim. No. 17-20037
                                           )
BRENDT A. CHRISTENSEN,                     )
                                           )
        Defendant.                         )

             REPLY TO GOVERNMENT’S RESPONSE TO MOTION TO
      EXCLUDE EXPERT TESTIMONY REGARDING CADAVER SNIFFING CANINE

        NOW COMES the Defendant, BRENDT A. CHRISTENSEN, by and through his

attorneys, and for his Reply to the Government’s Response to the Motion to Exclude

Testimony Regarding Cadaver Sniffing Canine states as follows:

        In its Response, the government asks this Court to vacate the hearing scheduled

for Monday, February 11, 2019, and preclude the testimony of the defense expert, Dr.

Mary Cablk. The government alleges that there is no need to hold a hearing because the

defendant is improperly seeking a Daubert hearing as a vehicle to challenge the dog’s

reliability, not the underlying science of the dog’s alert. It also expressed reservations

because a previous expert proffered by the defense did not testify at a prior hearing.

        First and foremost, the defense does intend to call Dr. Cablk to the stand on

Monday. Second, her testimony will cover Sage’s training in cadaver searching, not the

dog’s overall qualification on narcotics and other evidentiary items. Her opinion will be

                                               1
       2:17-cr-20037-JES-JEH # 225         Page 2 of 4



that Sage is not properly trained, that Deputy Bruketta did not and still does not adhere

to the standards for cadaver training that are well-established in the scientific

community, and that Sage cannot tell the difference between items of evidentiary value.

       Daubert held that Federal Rule of Evidence 702 imposes a special obligation upon

a trial judge to “ensure that any and all scientific testimony” is relevant and reliable.

Kumho Tire Co., Ltd., v. Carmichael, 527 U.S. 137, 147 (1999). Because Daubert’s general

principles apply to expert matters described in Rule 702, and the government has

disclosed Deputy Bruketta as an expert witness, it is difficult to understand how this

Court can not hold a hearing as part of its gatekeeping function. Id. at 149. The objective

of Daubert is to “ensure the reliability and relevancy of expert testimony. It is to make

certain that an expert, whether basing testimony upon professional studies or personal

experience, employs in the courtroom the same level of intellectual rigor that

characterizes the practice of an expert in the relevant field….we conclude that the trial

judge must have considerable leeway in deciding in a particular case how to go about

determining whether particular expert testimony is reliable.” Id. at 152.

       Where a challenge to the reliability of a canine alert is made by expert testimony

that the dog’s “conclusion” is impossible under the circumstances, a Daubert hearing is

the proper procedure for mounting that challenge. United States v. Funds in the Amount

of One Hundred Thousand and One Hundred Twenty Dollars ($100,120.00), 127 F.Supp.3d

879, 882-83 (N.D.Ill. 2015).



                                              2
       2:17-cr-20037-JES-JEH # 225         Page 3 of 4



              In Florida v. Harris, 133 S.Ct. 1050 (2013), the Court found
              that an alert by an adequately trained dog, unrebutted by
              opposing evidence, can support a finding of probable cause.
              But the Court expressly held that those opposing
              introduction of evidence of a drug-dog alert “must have an
              opportunity to challenge ... evidence of a dog's reliability,
              whether by cross-examining the testifying officer or by
              introducing [their] own fact or expert witnesses.” 133 S.Ct. at
              1057. The Court therefore plainly contemplated expert
              challenges to the reliability of dog alerts and, moreover, said
              nothing that can be read to preclude any sort of challenge to
              the scientific reliability of dog-alert evidence generally, or to
              dog alerts to currency specifically. The Court was not
              presented with, and did not consider, any scientific evidence
              relating to a dog's ability to detect cocaine and did not limit
              its confirmation of the right to challenge the reliability of a
              dog's alert in any way. Id.

       As the Court in $100,120.00 noted, testimony about what a dog is alerting to, how

and what dogs smell, and how dogs react to known odors is “beyond the ken of lay

witnesses” and therefore properly the subject of a Daubert challenge. Id. at 886.

       WHEREFORE, Defendant requests that the hearing proceed as scheduled, that

Dr. Cablk be permitted to testify, and that the Court grant the relief requested in the

Motion.




                                              3
       2:17-cr-20037-JES-JEH # 225        Page 4 of 4



             Respectfully submitted,

             /s/Elisabeth R. Pollock                    /s/ George Taseff
             Assistant Federal Defender                 Assistant Federal Defender
             300 West Main Street                       401 Main Street, Suite 1500
             Urbana, IL 61801                           Peoria, IL 61602
             Phone: 217-373-0666                        Phone: 309-671-7891
             FAX: 217-373-0667                          Fax: 309-671-7898
             Email: Elisabeth_Pollock@fd.org            Email: George_Taseff@fd.org

             /s/ Robert Tucker                          /s/ Julie Brain
             Robert L. Tucker, Esq.                     Julie Brain, Esq.
             7114 Washington Ave                        916 South 2nd Street
             St. Louis, MO 63130                        Philadelphia, PA 19147
             Phone: 703-527-1622                        Phone: 267-639-0417
             Email: roberttuckerlaw@gmail.com           Email: juliebrain1@yahoo.com




                              CERTIFICATE OF SERVICE

      I hereby certify that on February 8, 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to Assistant United States Attorneys Bryan D. Freres and Eugene L. Miller and

Trial Attorney James B. Nelson. A copy was also mailed to the defendant.

                                         /s/Elisabeth R. Pollock
                                         Assistant Federal Public Defender
                                         300 West Main Street
                                         Urbana, IL 61801
                                         Phone: 217-373-0666
                                         FAX: 217-373-0667
                                         Email: Elisabeth_Pollock@fd.org




                                            4
